Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
June 16, 2015 (the “Effective Date”), is hereby entered into by and between
FBR & Co., a Virginia corporation with its principal place of business at 1001
19th Street North, Arlington, Virginia 22209 (“FBR” or the “Company”), and
Richard J. Hendrix (the “Executive”).

WHEREAS, the Executive currently serves as the Chairman of the Board of
Directors, President and Chief Executive Officer of the Company pursuant to an
Employment Agreement by and between the Executive and the Company, dated as of
December 13, 2012 (the “Prior Agreement”); and

WHEREAS, the Company and the Executive wish to continue the Executive’s
employment relationship with FBR on the terms set forth below in this Agreement:

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby agrees to continue to employ the Executive, and the
Executive hereby accepts such employment, for a term commencing as of the
Effective Date and continuing until December 31, 2018, unless sooner terminated
in accordance with the provisions of Section 4 or Section 5 (the period during
which the Executive is employed under this Agreement hereinafter referred to as
the “Term”). Notwithstanding the foregoing, upon a Change in Control (as defined
below), the Term shall automatically be renewed so that the Term is not less
than two (2) years from the effective date of such Change in Control.

2. Position/Duties. During the Term, the Executive shall be employed as Chief
Executive Officer of the Company and shall report only to the Company’s Board of
Directors (the “Board of Directors”). Executive is a Member of the Board of
Directors on the Effective Date, and during the Term the Board of Directors
shall nominate the Executive for re-election as a member of the Board of
Directors at the expiration of each then-current term. The Executive shall
faithfully perform for the Company the duties of said position and shall perform
such other duties of an executive, managerial or administrative nature as shall
be reasonably commensurate with his position and specified and designated from
time to time by the Board of Directors, including but not limited to serving as
an officer and/or director of one or more subsidiaries of the Company from time
to time. The Executive shall devote all of his business time and efforts to the
performance of his duties hereunder. The Executive shall have the right to
engage in various activities outside of his employment with the Company,
including charitable and community activities and making personal investments
that do not constitute corporate opportunities and, with the approval of the
Board of Directors, serving as a director of one or more other companies (other
than any directorships in effect as of the Effective Date, which shall not
require such approval) so long as such activities do not interfere with the
Executive’s ability to perform his duties hereunder.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

3.1. Annual Salary. The Company shall pay the Executive during the Term a base
salary at a minimum rate of $750,000 (Seven Hundred Fifty Thousand United States
Dollars and no/100s) per annum (the “Annual Salary”), in accordance with the
customary payroll practices of the Company applicable to senior executives. The
Compensation Committee of the Board of Directors (the “Compensation Committee”)
may, in its sole discretion, periodically increase the amount of the Annual
Salary (but not decrease such amount, except in connection with across-the-board
salary reductions generally applicable to the Company’s executive management
team). For purposes of this Agreement, the Annual Salary as increased or
decreased from time to time shall constitute the “Annual Salary” as of the time
of the change.

3.2. Eligibility for Incentive Plans. During the Term, the Executive shall be
eligible to participate in any performance bonus plans or programs or long-term
incentive or equity-based incentive compensation plans or programs of the
Company as in effect from time to time and in which the Company’s executive
management team is generally eligible to participate, including the Company’s
2013 Performance Share Unit Plan (or any successor plan).

3.3. Benefits—In General. During the Term, the Executive shall be permitted to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits or
insurance plans that may be available to other senior executives of the Company
generally in accordance with the terms of such plans or programs as in effect
from time to time.

3.4. Expenses—In General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
the Company’s policies regarding such reimbursements as in effect from time to
time. During the Term, the Company shall reimburse reasonable fees and expenses
incurred by the Executive for participation in professional and trade
associations and reasonable expenses incurred in connection with business
development and client entertainment activities. In addition, the Company will
reimburse the Executive for the reasonable attorneys’ fees incurred by him
relating to the negotiation and documentation of this Agreement, subject to a
maximum of $5,000. Payments and reimbursement under this Section 3.4 shall be
made no later than March 15 of the calendar year following the year in which the
Executive incurred the expense.

4. Termination due to Death or Disability.

4.1. Date of Termination due to Death or Disability. If the Executive dies
during the Term, the Term of this Agreement and the Executive’s employment with
the Company shall terminate effective immediately as of the date of the
Executive’s death, and the obligations of the Company to or with respect to the
Executive shall terminate in their entirety upon such date except as otherwise
provided under this Section 4. If, during the Term, the Executive is unable to
perform substantially and continuously the duties assigned to him due to a
disability (as such term is defined or used for purposes of the Company’s
long-term disability plan then in effect, or, if no such plan is in effect, by
virtue of ill health or other disability for

 

2



--------------------------------------------------------------------------------

more than one hundred eighty (180) consecutive or non-consecutive days out of
any consecutive twelve (12)-month period) (“Disability”), the Company shall have
the right, to the extent permitted by law, to terminate the employment of the
Executive upon thirty (30) days’ advance notice in writing to the Executive, and
the Term of this Agreement and the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after delivery of such notice,
and the obligations of the Company to or with respect to the Executive shall
terminate in their entirety upon such date except as otherwise provided under
this Section 4.

4.2. Obligations of the Company upon Termination due to Death or Disability.
Upon termination of the Term of this Agreement and the Executive’s employment
with the Company due to the Executive’s death or Disability, the Executive (or
the Executive’s estate or beneficiaries in the case of the death of the
Executive) shall be entitled to receive the following payments and benefits at
the times specified below (subject to Section 7):

(a) (i) an amount equal to the sum of (A) any Annual Salary actually earned
under this Agreement prior to the date of termination, (B) any accrued paid time
off to the extent not theretofore paid, and (C) reimbursement for business
expenses incurred prior to the date of termination in accordance with the
Company’s policies or Section 3.4, which amount shall be paid within thirty
(30) days of the date of termination, and (ii) the annual incentive amount (if
any) earned, but not yet paid to the Executive prior to the date of termination,
under any bonus plan of the Company in which the Executive participated for the
completed fiscal year of the Company prior to the date of termination as
determined by the Compensation Committee, with such amount to be paid in cash at
such time as the Company otherwise makes incentive payments for such fiscal year
to the executive management team (and in all events no later than March 15th of
the year following the year in which the date of termination occurs) (the
amounts in clauses (i) and (ii) referred to collectively as the “Accrued
Obligations”);

(b) all outstanding and unvested incentive equity or equity-based awards and
long-term incentive awards held by the Executive shall immediately vest and any
time-based forfeiture restrictions on incentive equity or equity-based awards
held by Executive shall immediately lapse; provided that any awards that vest
based on the achievement of performance goals shall vest and be earned only upon
achievement of the applicable performance goals or objectives (but disregarding
any requirement for the Executive’s continued employment); provided, further,
that if the applicable plan or award agreement provides more beneficial
treatment to the Executive and specifically provides that it supersedes the
treatment under this Section 4.2(b), the more beneficial treatment in the
applicable plan or award agreement shall apply; and provided, further, that
notwithstanding the foregoing, in the event of a Change in Control, the terms of
the applicable plan and award agreements relating to a Change in Control shall
apply if such provision is more beneficial to the Executive (with settlement of
any such outstanding award that constitutes nonqualified deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) to occur only if such Change in Control is a “change in control event”
as defined in Treasury Regulation §1.409A-3(i)(5));

 

3



--------------------------------------------------------------------------------

(c) a pro-rata actual annual incentive payment in respect of the fiscal year of
the Company in which the date of termination occurs equal to the product of
(i) the amount determined by the Compensation Committee pursuant to the terms of
the applicable annual incentive plan of the Company in which the Executive was
eligible to participate for such fiscal year based on the Company’s actual
performance for the fiscal year of the Company in which the date of termination
occurs on the same basis as annual incentives are determined for active members
of the senior management team of the Company, and (ii) a fraction, the numerator
of which is the number of days elapsed in the fiscal year of the Company in
which occurs the date of termination through the date of termination, and the
denominator of which is 365 (such amount the “Pro-Rata Incentive Award”), with
such amount to be paid in cash at such time as the Company otherwise makes
incentive payments for such fiscal year to the executive management team (and in
all events no later than March 15th of the year following the year in which the
date of termination occurs); and

(d) all rights and benefits under any retirement or other benefit plan or
program (in accordance with their terms and conditions) that are vested or to
which the Executive is otherwise entitled as of the date of termination (the
“Other Benefits”).

Except as provided in this Section 4.2, the Executive shall have no further
rights to any other compensation or benefits under this Agreement on or after
any termination of the Executive’s employment pursuant to this Section 4, and
any unvested rights, benefits or incentive awards shall be forfeited as of the
date of termination.

4.3. Effect of Termination on Other Positions. Upon any termination under this
Section 4, the Executive shall be deemed to have resigned from all positions he
then holds with the Company and any of its subsidiaries, and the Executive
agrees to execute such documents and take such other actions as the Company may
request to reflect such resignation.

5. Obligations of the Company upon Certain Terminations of Employment (Other
than Due to Death or Disability).

5.1. Termination by the Company for Cause; Termination by the Executive without
Good Reason. During the Term, the Company may terminate the Term of this
Agreement and the Executive’s employment with Cause, and the Executive may
terminate the Term of this Agreement and his employment without Good Reason.

(a) Definition of Cause. For purposes of this Agreement, “Cause” shall mean the
Executive’s:

 

  (i) conviction of, indictment for or formal admission to or plea of nolo
contendere with respect to, a felony or a crime of moral turpitude, dishonesty,
breach of trust, fraud, misappropriation, embezzlement or unethical business
conduct (but only if the Board of Directors reasonably determines, after
considering all related facts and circumstances, that such indictment,
conviction or plea has materially and adversely affected or is reasonably likely
to materially and adversely affect the Company’s business or reputation), or any
crime involving the Company;

 

4



--------------------------------------------------------------------------------

  (ii) continued willful misconduct or willful or gross neglect in the
performance of his duties hereunder, following written notice of such misconduct
or neglect and failure to remedy such misconduct or neglect within fifteen
(15) days after delivery of such notice; provided, however, that the Board of
Directors shall have the discretion (A) to require a remedial period that is
shorter than fifteen (15) days to remedy certain misconduct or neglect that the
Board of Directors reasonably determines can be remedied in less than fifteen
(15) days or (B) to offer no opportunity to remediate conduct or neglect that
the Board of Directors reasonably determines to be incapable of being cured;

 

  (iii) continued failure to materially adhere to the clear directions of the
Company, to adhere to the Company’s written policies, or to devote substantially
all of his business time and efforts to the Company in accordance with and
subject to the provisions of Section 2 hereof, and failure to cure such failure
within fifteen (15) days after delivery of written notice of such failure;
provided, however, that the Board of Directors shall have the discretion (A) to
require a remedial period that is shorter than fifteen (15) days to remedy
certain failures that the Board of Directors reasonably determines can be
remedied in less than fifteen (15) days or (B) to offer no opportunity to
remediate failures that the Board of Directors reasonably determines to be
incapable of being cured;

 

  (iv) continued failure to substantially perform the duties properly assigned
to the Executive by the Company (other than any such failure resulting from his
Disability) and failure to cure such failure within fifteen (15) days after
delivery of written notice of such failure; provided, however, that the Board of
Directors shall have the discretion (A) to require a remedial period that is
shorter than fifteen (15) days to remedy certain failures that the Board of
Directors reasonably determines can be remedied in less than fifteen (15) days
or (B) to offer no opportunity to remediate failures that the Board of Directors
reasonably determines to be incapable of being cured; or

 

  (v) material and willful breach of any of the terms and conditions of this
Agreement and failure to cure such breach within fifteen (15) days following
written notice from the Company specifying such breach; provided, however, that
the Board of Directors shall have the discretion (A) to require a remedial
period that is shorter than fifteen (15) days to remedy certain breaches that
the Board of Directors reasonably determines can be remedied in less than
fifteen (15) days or (B) to offer no opportunity to remediate breaches that the
Board of Directors reasonably determines to be incapable of being cured.

 

5



--------------------------------------------------------------------------------

(b) Obligations of the Company upon Termination by the Company for Cause or
Termination by the Executive without Good Reason. If, during the Term, the
Company terminates the Executive for Cause, or the Executive terminates his
employment and the termination by the Executive is not for Good Reason in
accordance with Section 5.2 hereof, the Term of this Agreement and the
Executive’s employment with the Company shall terminate immediately in the case
of a termination by the Company for Cause and on the thirtieth (30th) day
following the date the Executive provides the Company with written notice of his
termination other than for Good Reason (or such earlier date as the Company and
the Executive may agree), and the Executive shall be entitled to receive the
Accrued Obligations and the Other Benefits, as provided and at the times set
forth in Section 4.2 above. The Executive shall have no further rights to any
other compensation or benefits under this Agreement on or after any termination
of the Executive’s employment pursuant to Section 5.1, and any unvested rights,
benefits or incentive awards shall be forfeited as of the date of termination.

(c) Effect of Termination on Other Positions. Upon any termination under
Section 5.1, the Executive shall resign from all positions he then holds with
the Company and any of its subsidiaries, and the Executive agrees to execute
such documents and take such other actions as the Company may request to reflect
such resignation.

5.2. Termination by the Company without Cause; Termination by the Executive for
Good Reason. During the Term, the Company may terminate the Term of this
Agreement and the Executive’s employment without Cause, and the Executive may
terminate the Term of this Agreement and his employment for Good Reason.

(a) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean:

 

  (i) a “Change in Control” of the Company (as that term is defined in the
Company’s then-current long-term incentive plan), followed within two (2) years
following the Change in Control by any demotion of the Executive from his
position as set forth in Section 2 or any material diminution in the Executive’s
authority, duties and responsibilities (including the Executive ceasing to
report only to the Board of Directors), or the assignment to the Executive of
duties materially inconsistent with the Executive’s position with the Company as
set forth in Section 2; provided, however, that any merger or business
combination of the Company solely with any affiliate of the Company shall not be
deemed to be a Change in Control for purposes of this Agreement;

 

  (ii) a reduction of more than ten percent (10%) in the Annual Salary of the
Executive (except any such reduction that is part of across-the-board salary
reductions generally applicable to the Company’s executive management team);

 

  (iii)

any demotion of the Executive from his position as set forth in Section 2 or any
material diminution in the Executive’s authority, duties and

 

6



--------------------------------------------------------------------------------

  responsibilities (including the Executive ceasing to report only to the Board
of Directors); provided that, in no event shall the assignment by the Board of
Directors prior to a Change in Control of a portion of the Executive’s duties to
a member of the senior management team who reports directly to the Executive
constitute (or serve as a basis for the Executive to claim) Good Reason under
this clause (iii); or

 

  (iv) the failure of the Board of Directors to nominate the Executive for
re-election as a member of the Board of Directors at the expiration of each
then-current term.

In order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iv) within thirty (30) days following the
initial existence of such condition or conditions, specifying in reasonable
detail the conditions constituting Good Reason, and the Company shall have
thirty (30) days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition if such condition is reasonably subject
to cure. In the event that the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Executive’s
“separation from service” (within the meaning of Section 409A of the Code) must
occur, if at all, within thirty (30) days following such Cure Period in order
for such termination as a result of such condition to constitute a termination
for Good Reason.

(b) Obligations of the Company upon Termination by the Company without Cause or
a Termination by the Executive for Good Reason. If, during the Term, the Company
terminates the Executive’s employment without Cause, or the Executive terminates
his employment for Good Reason, the Term of this Agreement and the Executive’s
employment with the Company shall terminate on the thirtieth (30th) day
following the date the Company or the Executive, as applicable, provides the
Company with written notice of termination (or such earlier date as the Company
and the Executive may agree), and the Executive shall be entitled to receive the
following payments and benefits at the times specified below, subject to
Section 5.3 and Section 7:

 

  (i) the Accrued Obligations and the Other Benefits, as provided and at the
times set forth in Section 4.2 above;

 

  (ii)

an amount equal to the product of (A) two (2) and (B) the amount equal to the
the sum of the Annual Salary paid to the Executive (including any amounts
deferred) and the average of the annual incentive bonuses earned by the
Executive under the Company’s annual incentive compensation plan (including any
annual incentive bonus amounts that were earned but deferred or that were
satisfied through the grant of equity awards) with respect to the three
(3) completed fiscal years of the Company preceding the date of termination (the
“Average Annual Incentive”) (which product shall, in the case of such a
termination of employment occurring prior to a Change in Control, be no less
than $3.5 million and no more than $5 million), with such amount to be paid in
equal installments during the twelve (12)-month

 

7



--------------------------------------------------------------------------------

  period following the date of termination in accordance with the Employer’s
regular payroll practices for the executive officers of the Company, with the
first payment to be made on the first payroll date immediately following the
sixty-first (61st) day after the date of termination (with accrued and unpaid
installments from the date of termination to be paid on the payroll date on
which the first installment is paid) and the last installment to be paid on the
payroll date on or immediately following the date that is twelve (12) months
after the date of termination; provided, however, if the date of termination
occurs within two (2) years following a Change in Control (which is a “change in
control event” as defined in Treasury Regulation §1.409A-3(i)(5)), the amount
described in this subsection (ii) shall be calculated with each component based
on the greater of the Executive’s Annual Salary and Average Annual Incentive as
of the date of the Change in Control or the date of termination and, for the
avoidance of doubt, without regard to the $3.5 million minimum or the $5 million
maximum described above, and shall be paid in a single lump sum payment on the
first payroll date immediately following the sixty-first (61st) day after the
date of termination;

 

  (iii) an amount equal to the Pro-Rata Incentive Award, with such amount to be
paid in cash at such time as the Company otherwise makes incentive payments for
such fiscal year to the executive management team (and in all events no later
than March 15th, of the year following the year in which the date of termination
occurs);

 

  (iv) (A) all unvested incentive equity or equity-based awards held by
Executive, including any performance-based cash or equity-based awards that are
not intended to qualify as “performance based compensation” under Section 162(m)
of the Code, shall immediately vest and any time-based forfeiture restrictions
on incentive equity or equity-based awards held by Executive shall immediately
lapse (effective as of the expiration of the revocation period as described in
Section 5.3 with respect to the Release Requirement); and (B) unvested incentive
equity or equity-based awards that are intended to qualify as “performance based
compensation” under Section 162(m) of the Code shall vest and be earned only
upon achievement of the applicable performance goals or objectives (but
disregarding any requirement for the Executive’s continued employment);
provided, however, that notwithstanding the foregoing, in the event of a Change
in Control, the terms of the applicable plan and award agreements relating to a
Change in Control shall apply if such provision is more beneficial to the
Executive (with settlement of any such outstanding award that constitutes
nonqualified deferred compensation subject to Section 409A of the Code to occur
only if such Change in Control is a “change in control event” as defined in
Treasury Regulation §1.409A-3(i)(5)); and

 

  (v)

for a period of three (3) years after the date of termination, continued
coverage of the Executive and his “qualified beneficiaries” (as defined in

 

8



--------------------------------------------------------------------------------

  Section 4980B of the Code (“COBRA”) under the group health plans of the
Company that the Executive and his qualified beneficiaries would have been
eligible to receive in the absence of such termination of employment, at the
Company’s expense and with any such deemed premiums to be imputed as income to
the Executive to the extent the Company determines to be necessary; provided
that the Company shall in no event be required to provide such coverage under
the Company’s plans pursuant to COBRA after such time as the Executive or the
qualified beneficiary, as applicable, is no longer eligible for continued
coverage under COBRA. For the portion of such three (3)-year period after the
Executive or a qualified beneficiary is no longer eligible to receive continuing
coverage under the Company’s group health plans under COBRA, the Company shall
reimburse the health insurance premiums incurred by the Executive under a
private health insurance plan that provides substantially similar benefits for
the Executive and his qualified beneficiaries and is reasonably acceptable to
the Company. Notwithstanding the foregoing, the Company shall in no event be
required to provide or reimburse the cost of any benefits otherwise required by
this clause (v) after such time as the Executive or the qualified beneficiary,
as applicable, becomes entitled to receive benefits of the same type from
another employer’s health care plan. Any reimbursement of premiums under this
clause (v) shall be made in arrears on the first (1st) business day of each
calendar quarter, subject to the Executive’s providing the Company with evidence
of continuing coverage under any such private plan.

Except as provided in Section this 5.2, the Executive shall have no further
rights to any other compensation or benefits under this Agreement on or after
any termination of the Executive’s employment pursuant to this Section 5.2, and
any unvested rights, benefits or incentive awards shall be forfeited as of the
date of termination.

(c) Effect of Termination on Other Positions. Upon any termination under this
Section 5.2, the Executive shall resign from all positions he then holds with
the Company and any of its subsidiaries, and the Executive agrees to execute
such documents and take such other actions as the Company may request to reflect
such resignation.

5.3. Condition to Rights and Benefits of Executive. All rights and benefits to
which the Executive may be entitled under Section 5.2 (other than the Accrued
Obligations and the Other Benefits) shall be subject to the Executive’s
continuing performance in all material respects of the covenants of the
Executive contained in Section 6 and Section 9.1 of this Agreement and the
delivery to the Company of an executed release of claims against the Company and
its affiliates in a form substantially similar to the release of claims
requested by the Company from other employees in connection with employment
terminations (with such updates and modifications as the Company determines are
necessary) and the expiration (without the Executive revoking) of any applicable
non-revocation period set forth in such release no later than fifty-five
(55) days after the date of termination of employment (the “Release
Requirement”).

 

9



--------------------------------------------------------------------------------

6. Covenants of the Executive.

6.1. Covenant Against Competition; Other Covenants. The Executive acknowledges
that (i) the Executive’s work for the Company has given and will continue to
give him access to the confidential affairs and proprietary information of the
Company, (ii) the covenants and agreements of the Executive contained in this
Section 6 are essential to the business and goodwill of the Company, and
(iii) the Company would not have entered into this Agreement but for the
covenants and agreements set forth in this Section 6. Accordingly, the Executive
covenants and agrees that:

(a) Confidentiality. During and after the period of the Executive’s employment
with the Company and its affiliates, the Executive shall keep secret and retain
in strictest confidence, except in connection with the business and affairs of
the Company and its affiliates and as otherwise required by law, all
confidential matters relating to the business and affairs of the Company or any
of its affiliates learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”) and shall not disclose such Confidential Company Information to
anyone outside of the Company except as required by law or with the Company’s
express written consent and except for Confidential Company Information which
is, at the time of receipt, or thereafter becomes, publicly known through no
wrongful act of the Executive.

(b) Noncompetition.

 

  (i) The Executive agrees that during the Term and for a period of twelve
(12) months following the termination of the Executive’s employment with the
Company either by the Company with or without Cause or by the Executive with or
without Good Reason (the “Restricted Period”), the Executive shall not, without
the express written consent of the Company, directly or indirectly, anywhere in
the United States, own an interest in, join, operate, control or participate in,
be connected as an owner, officer, executive, employee, partner, member,
manager, shareholder, or principal of or with, or otherwise aid or assist in any
manner whatsoever, any corporation or other entity that competes with the
Company or its subsidiaries in the capital markets, financial advisory and/or
institutional sales and trading business. If the Executive’s employment with the
Company is terminated for any reason by the Company or the Executive effective
during the two (2) year period immediately following a Change in Control, the
restrictions of this Section 6.1(b)(i) shall be limited to (A) those middle
market-focused investment banking or brokerage entities that are in direct
competition with the Company’s capital markets and/or institutional sales and
trading business, and (B) engaging in any activity in any capacity for any
corporation or other entity, whether or not competitive with the Company,
relating to or involving institutional equity private placement transactions
(including transactions under Rule 144A).

 

  (ii)

Notwithstanding the foregoing, the Executive may (A) own up to one percent
(1%) of the outstanding stock of a publicly held corporation which is or is
affiliated with an entity or person that is in competition with the

 

10



--------------------------------------------------------------------------------

  Company or its subsidiaries or (B) be an officer, executive, employee,
partner, member, manager, shareholder, or principal of or with a private equity
fund or a third-party asset management firm.

(c) Nonsolicitation. During the Term and the Restricted Period, (i) the
Executive shall not, without the Company’s prior written consent, directly or
indirectly, knowingly (A) solicit or encourage to leave the employment or other
service of the Company, or any of its affiliates, any employee or independent
contractor thereof or (B) hire (on behalf of the Executive or any other person
or entity) any employee who has left the employment of the Company or any of its
affiliates within the twelve (12)-month period which follows the termination of
such employee’s employment with the Company and its affiliates, and (ii) the
Executive will not, whether for his own account or for the account of any other
person, firm, corporation or other business organization, intentionally
interfere with the Company’s or any of its affiliates’ relationship with, or
endeavor to entice away from the Company or any of its affiliates, any person
who during the Term is or was, within the preceding year, a customer or client
of the Company or any of its affiliates, nor shall Executive aid or assist in
any manner whatsoever any person, firm, corporation or other business in doing
any of the things described in clauses (i) or (ii) above.

6.2. Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of
Section 6.1, the Company and its affiliates, in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages) and
the cessation of any payments or benefits otherwise provided under Section 5.2
of this Agreement, shall have the right and remedy to have the Restrictive
Covenants specifically enforced by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants.

7. Code Section 409A.

7.1. General. It is intended that this Agreement shall comply with the
provisions of Section 409A of the Code or an exemption to Section 409A of the
Code. Any payments that qualify for the “short-term deferral” exception, the
“separation pay” exception or another exception under Section 409A of the Code
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation. All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under
Section 409A of the Code. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement. Within the time
period permitted under Section 409A of the Code or guidance issued thereunder,
the Company may, in consultation with the Executive, modify this Agreement in
order to cause the provisions of this Agreement to comply with the requirements
of Section 409A of the Code.

 

11



--------------------------------------------------------------------------------

7.2. In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits that
constitute nonqualified deferred compensation under Section 409A provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(a) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement); (b) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (c) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (d) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

7.3. Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if the Executive is considered a “specified employee” for purposes
of Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the date of termination), (a) any
payment that constitutes nonqualified deferred compensation within the meaning
of Section 409A of the Code that is payable on account of the Executive’s
separation from service and is otherwise due to the Executive under this
Agreement during the six (6)-month period following his separation from service
(as determined in accordance with Section 409A of the Code) shall be accumulated
and paid to the Executive on the fourteenth (14th) day of the seventh
(7th) month following his separation from service (the “Delayed Payment Date”)
and (b) in the event any equity compensation awards held by the Executive that
vest on account of the Executive’s separation from service constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code, the delivery of shares of common stock (or cash) as applicable in
settlement of such awards shall be made on the earliest permissible payment date
(including the Delayed Payment Date) or event under Section 409A of the Code on
which the shares (or cash) would otherwise be delivered or paid. If the
Executive dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or thirty (30) days after the date of the Executive’s death.

8. Code Section 280G.

8.1. Certain Reductions in Payments. Anything in this Agreement to the contrary
notwithstanding, in the event that the Accounting Firm (as defined below)
determines that receipt of all Payments (as defined below) would subject the
Executive to the tax under Section 4999 of the Code, the Accounting Firm shall
determine whether to reduce any of the Agreement Payments (as defined below) to
the Executive so that the Parachute Value (as defined below) of all Payments to
the Executive, in the aggregate, equals the applicable Safe Harbor Amount (as
defined below). Agreement Payments shall be so reduced only if the Accounting
Firm determines that the Executive would have a greater Net After-Tax Receipt
(as defined below) of aggregate Payments if the Agreement Payments were so
reduced. If the Accounting Firm determines that the Executive would not have a
greater Net After-Tax Receipt of aggregate Payments if the Agreement Payments
were so reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled hereunder. The provisions of this Section 8 shall be

 

12



--------------------------------------------------------------------------------

the exclusive provisions applicable to the Executive relating to Section 280G of
the Code and any provisions relating to Section 280G of the Code contained in
any plan of the Company, including Section 11.4 of the 2006 Long-Term Incentive
Plan (as amended and restated effective June 30, 2010), will be inapplicable to
the Executive.

8.2. Determination by the Accounting Firm. If the Accounting Firm determines
that the aggregate Agreement Payments to the Executive should be reduced so that
the Parachute Value of all Payments to the Executive, in the aggregate, equals
the applicable Safe Harbor Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 8 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than fifteen (15) days following the date of
the Executive’s termination of employment.

8.3. Reductions. For purposes of reducing the Agreement Payments to the
Executive so that the Parachute Value of all Payments to the Executive, in the
aggregate, equals the applicable Safe Harbor Amount, only Agreement Payments
(and no other Payments) shall be reduced. The reduction contemplated by this
Section 8, if applicable, shall be made by reducing payments and benefits (to
the extent such amounts are considered Payments) under the following sections in
the following order: (i) Section 5.2(b)(ii) beginning with payments that would
be made last in time, (ii) Section 5.2(b)(iii), and (iii) Section 5.2(b)(iv).

8.4. Overpayments; Underpayments. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by the Company to or for the benefit of the Executive
pursuant to this Agreement that should not have been so paid or distributed
(each, an “Overpayment”) or that additional amounts that will have not been paid
or distributed by the Company to or for the benefit of the Executive pursuant to
this Agreement could have been so paid or distributed (each, an “Underpayment”),
in each case, consistent with the calculation of the applicable Safe Harbor
Amount hereunder. In the event that the Accounting Firm, based on the assertion
of a deficiency by the Internal Revenue Service against the Company or the
Executive that the Accounting Firm believes has a high probability of success,
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for the benefit of the Executive shall be
repaid by the Executive to the Company, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that (a) no such repayment shall be required if and to the extent such deemed
repayment would not either reduce the amount on which the Executive is subject
to tax under Sections 1 and 4999 of the Code or generate a refund of such taxes;
and (b) to the extent such repayment would generate a refund of such taxes, the
Executive shall only be required to pay to the Company the Overpayment less the
amount of tax to be refunded and to transfer the refund of such taxes to the
Company when received. In the event that the Accounting Firm, based on
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.

 

13



--------------------------------------------------------------------------------

8.5. Reasonable Compensation. In connection with making determinations under
this Section 8, the Accounting Firm shall take into account the value of any
reasonable compensation for services to be rendered by the Executive before or
after the change of control, including any noncompetition provisions that may
apply to the Executive (whether set forth in this Agreement or otherwise), and
the Company shall cooperate in the valuation of any such services, including any
non-competition provisions.

8.6. Fees and Expenses. All fees and expenses of the Accounting Firm in
implementing the provisions of this Section 8 shall be borne by the Company.

8.7. Certain Definitions. The following terms shall have the following meanings
for purposes of this Section 8.

(a) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm (which accounting firm shall in no event be the accounting firm
for the entity seeking to effectuate such change in control) or other
professional services organization that is a certified public accounting firm
recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by the Company (as it exists prior to
a change of control) and reasonably acceptable to the Executive for purposes of
making the applicable determinations hereunder.

(b) “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement.

(c) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state, local, and foreign laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state,
local, and foreign laws that applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate as such Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year.

(d) “Parachute Value” of a Payment shall mean the present value as of the date
of the change in control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.

(e) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(f) “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change in control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.

(g) “Safe Harbor Amount” means (x) 3.0 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

 

14



--------------------------------------------------------------------------------

9. Miscellaneous.

9.1. Non-Disparagement; Cooperation. The Executive agrees that he will not
(except as reasonably required by law), whether during or after the Executive’s
employment with the Company, make any statement, orally or in writing,
regardless of whether such statement is truthful, nor take any action, that
(a) in any way could disparage the Company or any officer, executive, director,
partner, manager, member, principal, employee, representative, or agent of the
Company, or which foreseeably could or reasonably could be expected to harm the
reputation or goodwill of any of those persons or entities, or (b) in any way,
directly or indirectly, could knowingly cause, encourage or condone the making
of such statements or the taking of such actions by anyone else. In addition,
following any termination of employment, the Executive will cooperate with the
Company as reasonably requested by the Company regarding any dispute, claim or
investigation by, against or involving the Company regarding matters of which
the Executive has particular knowledge relating to the period of the Executive’s
employment.

9.2. Severability. The Executive acknowledges and agrees that (a) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(b) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

9.3. Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

9.4. Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising
out of or relating to this Agreement or the breach of this Agreement (other than
a controversy or claim arising under Section 6, and to the extent necessary for
the Company or its affiliates, where applicable, to avail itself of the rights
and remedies referred to in Section 6.2) that is not resolved by the Executive
and the Company (or its affiliates, where applicable) shall be submitted to
arbitration in the Washington, D.C. area in accordance with Virginia law and the
procedures of the American Arbitration Association. The determination of the
arbitrator(s) shall be conclusive and binding on the Company (or its affiliates,
where applicable) and the Executive, and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

9.5. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by facsimile or
electronic

 

15



--------------------------------------------------------------------------------

transmission, or sent by certified, registered or express mail, postage prepaid.
Any such notice shall be deemed given when so delivered personally, or sent by
facsimile or electronic transmission or, if mailed, five (5) days after the date
of deposit in the United States mails as follows:

If to the Company, to:

FBR Capital Markets Corporation

1001 19th Street North

Arlington, VA 22209

Attention: General Counsel

If to the Executive, to the address set forth on the signature page hereof.

Any such person may by written notice given in accordance with this Section 9.5
to the other parties hereto designate another address or person for receipt by
such person of notices hereunder.

9.6. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. Effective as of the Effective
Date, this Agreement shall supersede and replace the Prior Agreement.

9.7. Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties hereto. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power or privilege nor any single or partial exercise of any such right, power
or privilege, preclude any other or further exercise thereof or the exercise of
any other such right, power or privilege.

9.8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF VIRGINIA.

9.9. Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred, pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

 

16



--------------------------------------------------------------------------------

9.10. Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.

9.11. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two (2) copies hereof each signed by
one of the parties hereto.

9.12. Survival. The provisions of Section 6 and any other provisions of this
Agreement that expressly impose obligations that survive termination of the
Executive’s employment hereunder, and the provisions of this Section 9 to the
extent necessary to effectuate the survival of such provisions, shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.

9.13. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

FBR & CO By:

/s/ Arthur J. Reimers

Name: Arthur J. Reimers Title: Lead Outside Director

 

EXECUTIVE Signature:

/s/ Richard J. Hendrix

Richard J. Hendrix